DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Stockett on February 10th, 2021.
This application has been amended as follows:
Claim 21 (Currently amended): A method of additively manufacturing a composite structure, comprising:
creating a taut section in a continuous reinforcement at a location inside of a print head;
selectively spraying thermoset resin onto the taut section in the continuous reinforcement;
and selectively hardening the thermoset resin on the taut section at the location inside of the print head.
Claim 22 (Currently amended): The method of claim 21, further including shaping a cross-section of the taut section in the continuous reinforcement after selectively spraying thermoset resin and prior to hardening the thermoset resin.
Claim 23 (Currently amended): The method of claim 21, wherein, only after the [[the]] thermoset resin is hardened at the location inside of the print head, the method further 
Claim 25 (Currently amended): The method of claim 24, wherein the thermoset resin is substantially identical to the liquid matrix.
Claim 28 (Currently amended): The method of claim 21, wherein selectively hardening the thermoset resin includes exposing the thermoset resin to the cure energy is light.
Claim 29 (Currently amended): The method of claim 22, wherein:
shaping the taut section includes closing a bead mold around the taut section; and
selectively directing cure energy toward exposing the thermoset resin to light includes directing the light cure energy through the bead mold.	

Reasons for Allowance
Claims 21 – 45 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of the independent claims, specifically failing to teach spraying and hardening a thermoset resin on a taut section of continuous reinforcement inside a print head, shaping a cross-section of continuous reinforcement inside of a print head and pushing continuous reinforcement through the nozzle of a print head during threading of the print head. Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743